Citation Nr: 1806162	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-42 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities claimed in arthritis.  

2.  Entitlement to service connection for bilateral hand disabilities claimed as arthritis.  

3.  Entitlement to service connection for a back disability (claimed as middle back condition).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  

This matter comes before the Board of Veterans' appeals (Board) on appeal of a September 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the above claimed disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is again warranted under Stegall.  

In May 2017 the Board remanded this claim and directed that the Veteran be afforded addendum opinions for the purpose of determining the nature and etiologies of his claimed right and left knee, right and left hand and back disabilities.  The Veteran was afforded such addendum opinion in May 2017.  The examiner opined that the Veteran's disabilities were less likely than not caused by or related to his in service duties, stating that there was no record of a specific injury in service and his current disabilities could not be related to high physical demands without a significant disability in service.  He furthermore stated that the Veteran's post service construction work is more likely than not the cause of his current bilateral knee, bilateral hand and back disabilities.  

Unfortunately, the examiner failed to fully follow the Board's directives stated in its May 2017 remand.  Specifically, the examiner failed to discuss medical research cited in the Veteran's December 2015 post remand brief.  Moreover, the examiner did not provide an adequate rationale as to why the Veteran's in service strenuous duties were less likely due to his in service strenuous activities and more likely due to post service construction work.  See Stegall, 11 Vet. App. At 271.

As the May 2017 VA examiner failed to discuss the medical research cited in the December 2015 post remand brief and failed to provide adequate rationale for the opinion provided, the Board finds that there was not substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App at 271.  Therefore, on remand, the AOJ should obtain additional medical opinions by an orthopedic physician, addressing the nature and etiology of the Veteran's right and left knee, right and left hand and back disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an orthopedic physician or other qualified medical professional to determine the nature and etiology of the Veteran's right or left knee, right or left hand, and back disabilities.  The entire claims file, to include a copy of this remand, as well as the June 2013 and March 2016 remands and the July 2013, May 2016 and May 2017 VA examination reports, must be made available to and be reviewed by the examiner. 

Based on a thorough review of the claims file and an examination of the Veteran (if needed), the examiner must provide an opinion regarding the nature and etiology of the Veteran's current right or left knee, right or left hand, and back disabilities. 

(a) With respect to each bilateral knee, bilateral hand, and back disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service, aggravated by service, or was manifest within one year of service discharge. 

(b) In formulating the above opinions, the examiner must consider:

1)   the medical research cited in the Veteran's December 2015 post-remand brief, 

2)  the Veteran's contentions that his in-service duties of manual labor caused great strain and overuse of the joints contributing to his current claimed bilateral hand, bilateral knee, and back disabilities.

(c) The examiner is also requested to consider:

1)   the April 2009 letter from B.W., NP, who opined that the Veteran has extensive osteoarthritis with daily stiffness and pain in his spine and multiple other joints which may possibly be related to past operation of heavy construction equipment, 
2)  his assigned duties during military service, with the July 2013 VA examiner's opinion which stated that the claimed conditions had onset decades after service, and were more likely to be related to post-service injuries to his back, hands and knees relating to his work in construction and manual labor
3)  the May 2016 VA examination and May 2017 VA opinion findings in the formulation of an opinion.  
To the extent possible, the examiner is requested to clarify the conflicting opinions.

(d) The Board encourages the examiner to consider any additional medical evidence of record, including but not limited to CAPRI records dated February 2016.

A complete rationale for each opinion offered should be provided.

2.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



